                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

    MICHAEL D. WILSON,                               §
                                                     §
           Plaintiff,                                §
                                                     §
    v.                                               §    Civil Action No. 4:18-cv-00946-O
                                                     §
    UNKNOWN,                                         §
                                                     §
           Defendant.                                §
                                                     §


         ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

           The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. See FCR, ECF No. 5. The Magistrate Judge recommended this Court deny Plaintiff’s

Motion to Proceed in Forma Pauperis. See id. Plaintiff timely filed objections. Pl.’s Obj., ECF No.

6. The District Court conducts a de novo review of the portions of the FCR to which a party objects.

           The Magistrate Judge found that Plaintiff has sufficient resources to pay the applicable fees

because he receives over $34,000 in annual income. FCR 2, ECF No. 5. Plaintiff objects to this

finding, arguing that payments he receives from the Department of Veteran Affairs are not

considered income by the IRS. Pl.’s Obj. 2, ECF No. 6. However, courts consistently consider

disability-type benefit payments in making the in-forma-pauperis determination.1 Therefore, the


1
 See Dow v. Colvin, No. 4:13-cv-299-A BJ, 2013 WL 1952092, at *1 (N.D. Tex. Apr. 15, 2013); Stevenson
v. Colvin, No. cv 16-14174, 2016 WL 11048287, at *1(E.D. Mich. Dec. 7, 2016), rep. and rec. adopted,
No. 16-cv-14174, 2017 WL 8683321 (E.D. Mich. Jan. 19, 2016); Whatley v. Astrue, No. 5:11-cv-1009
NAM/ATB, 2011 WL 5222908, at *2 (N.D.N.Y. Oct. 14, 2011), rep. and rec. adopted, No. 5:2011-cv-
                                                1
Court OVERRULES Plaintiff’s Objections (ECF No. 6) and ACCEPTS the Findings,

Conclusion, and Recommendation of the Magistrate Judge (ECF No. 5).

        Accordingly, Plaintiff’s Motion to Proceed in Forma Pauperis (ECF No. 2) is DENIED.

Plaintiff’s complaint will be subject to dismissal without further notice under Federal Rule of Civil

Procedure 41(b) unless Plaintiff pays the full filing and administrative fees within seven (7) days

of this order.

        SO ORDERED on this 26th day of December, 2018.




                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE




1009, 2011 WL 5196716 (N.D.N.Y. Oct. 31, 2011); Hightower v. Arnold, No. 4:07-cv-00087 JLH, 2007
WL 1668658, at *1 (E.D. Ark. June 8, 2007).
                                               2
